                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

SET SHAHBABIAN, M.D.,                                         Case No. 1:18-cv-790

      Plaintiff,                                              Dlott, J.
                                                              Bowman, M.J.

              v.

TRIHEALTH, INC., et al.,

      Defendants.


                       MEMORANDUM OPINION AND ORDER

      Plaintiff Set Shahbabian, M.D., filed an employment discrimination suit against

Defendants TriHealth, Inc., Trihealth G, LLC doing business as TriHealth Physician

Partners (jointly referenced as “TriHealth”), and Mayfield Clinic, Inc. (“Mayfield”). The

case has been referred to the undersigned magistrate judge for ruling on all non-

dispositive motions, and for a report and recommendation on any dispositive matters.

(Doc. 3). Fact discovery was to have been completed on December 2, 2019, and

dispositive motions are to be filed on January 10, 2020.

      Background of Discovery Disputes

      Discovery has been exceptionally contentious, with the undersigned having

conducted multiple informal discovery conferences, and both parties having filing multiple

formal motions. On December 2, the undersigned filed a Memorandum Opinion and

Order that ruled upon three discovery motions: (1) Mayfield’s motion to quash and for a

protective order; (2) Plaintiff’s Motion to Compel discovery from Navigant and from

Sullivan Cotter & Associates; and (3) TriHealth’s motion to quash the third-party



                                            1
subpoenas served upon Navigant and Sullivan Cotter & Associates. The Order also

briefly noted that two motions to compel have been filed by Plaintiff against TriHealth’s

law firm and attorney but were not yet ripe.1 (Docs. 92, 96).

        On December 1 and December 2, the parties filed two more discovery motions

concerning Plaintiff’s attempt to depose one or more TriHealth witnesses, pursuant to

Fed. R. Civ. P. 30(b)(6), on the last day of discovery.2 Plaintiff’s motion seeks to compel

TriHealth to produce one or more witnesses and seeks sanctions as a “deterrent to

preclude TriHealth from continuing its bad faith conduct.” (Doc. 97 at 9).3 Plaintiff also

seeks “an expedited briefing schedule so that the TriHealth corporate deposition can be

completed in sufficient time to allow it use as part of [Plaintiff’s] defense to the anticipated

motion for summary judgment TriHealth will undoubtedly file on or before January 10,

2020.” (Doc. 97 at 1).

        TriHealth’s counter-motion seeks a protective order to prevent Plaintiff from taking

any Rule 30(b)(6) deposition(s). TriHealth contends that the “forty-two separate topics

and subtopics, many of which contain further multiple subsets of topics or areas of inquiry”

are not stated with reasonable particularity, are overly broad, exceed the scope of this

lawsuit, are unreasonably cumulative and duplicative, and appear to be “inappropriate,

unnecessary, and harassing.” (Doc. 99 at 2).


1 The December 2, 2019 Order included a footnote that references Plaintiff’s issuance of subpoenas to
TriHealth’s law firm and attorney seeking virtually the same information compelled by the Order, remarking
that the issuance of such subpoenas is “highly unusual.” Responses on the referenced motions are due
on December 5 and December 18, respectively, with any reply memoranda to be filed by Plaintiff
approximately two weeks later.
2 The deposition appears to have been noticed on November 8, 2019.
3 Plaintiff accuses TriHealth of a multitude of serious offenses, including unilaterally canceling the Rule

30(b)(6) deposition without “any plausible excuse” (and with no prior notice that any objection would be
forthcoming) just one business day before the scheduled deposition was to begin. (Doc. 97 at 2-3; see also
id. at 2, stating: “TriHealth has disregarded the Federal Rules of Civil Procedure, violated this Court’s orders,
presented witnesses who lied under oath, and generally conducted this litigation in bad faith.”).

                                                       2
       In addition to the counter-motions concerning the Rule 30(b)(6) deposition(s),

immediately after receiving the Court’s December 2 Order, Plaintiff filed a new motion

formally seeking an extension of the discovery deadline until January 3 “for items that

remain outstanding” from Defendants. (Doc. 100). Plaintiff seeks the extension of

discovery (but not of the dispositive motion deadline) based on his prediction that the

Court will rule in his favor on future motions, as well as his assertion that follow-up

discovery may be required concerning the discovery already compelled by the December

2 Order. Plaintiff wants permission to seek new FMV-related discovery concerning the

2014 Co-Management Agreement, based upon a September 18, 2019 letter from

TriHealth’s counsel and the November 7, 2019 deposition of Dr. John Robinson that

allude to the possibility of additional FMV documents.          Plaintiff states that some

depositions are still being transcribed and may be needed to support future motions to

compel. Last, Plaintiff states he has not yet fully reviewed TriHealth’s responses to his

fourth set of document requests served on November 1, 2019, which responses also may

be subject to a future motion to compel.

       After the December 2 Order was docketed, TriHealth also filed a new motion to

compel. (Doc. 101). In that motion, TriHealth seeks to compel numerous documents

including medical records, documents relating to Plaintiff’s assets, financial situation and

income before and after becoming an employee of TriHealth, and documents as to which

Plaintiff did not object to production but has yet to produce. TriHealth’s motion also seeks

to compel responses to three key interrogatories.

       The parties’ responses to the latest discovery-related motions would be due on

December 23, 2019, with any reply memoranda due on or about January 6, 2020. The



                                             3
referenced timing has the potential to disrupt briefing on dispositive motions, although this

supposition is premised on multiple hypotheses relating to anticipated rulings on the

pending discovery motions.

          As an alternative to expediting briefing on the pending motions, the Court will

extend the dispositive motion deadline. No trial date has been scheduled. An extension

of the dispositive motion deadline serves the interests of the public and of this Court in a

way that expedited briefing does not. If the Court were to expedite briefing on Plaintiff’s

Rule 30(b)(6) motion, the Court either would have to coordinate expedited briefing on

other pending discovery motions or rule in a piecemeal fashion as the various motions

become ripe. In addition, expedited briefing is unlikely to have much impact due to Court

closures over the upcoming holidays, and numerous other civil and criminal matters that

demand the Court’s attention at this time.

          As the Court was drafting this Order, both TriHealth and Mayfield filed responses

in which they concur with Plaintiff’s request to extend the discovery deadline.4 Although

the existing deadline does not prevent this Court from ruling on all motions that relate to

discovery requests served prior to that deadline, an extension of discovery is consistent

with the extension of the dispositive motion deadline. With that said, at some point,

discovery must end. The undersigned has compelled much of the FMV-related discovery

that Plaintiff has sought in this case based upon the broad scope of discovery and

established (albeit limited) relevance of the documents sought, but there are limits to the

scope of discovery. Plaintiff is rapidly approaching those limits if he has not already

reached them.



4   The undersigned finds no need to await Plaintiff’s reply on the motion to extend discovery.

                                                       4
Conclusion and Order

Accordingly, IT IS ORDERED:

1. Plaintiff’s request for expedited briefing on his motion to compel TriHealth to

   produce one or more Rule 30(b)(6) witnesses (Doc. 97) is DENIED;

2. The discovery deadline is hereby EXTENDED until January 17, 2020;

3. The dispositive motion deadline is hereby EXTENDED until February 28, 2020

   in order to allow adequate time for resolution of the pending discovery motions.



                                                 s/ Stephanie K. Bowman
                                                Stephanie K. Bowman
                                                United States Magistrate Judge




                                     5
